Citation Nr: 0328395	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-31 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.  

2.  Entitlement to service connection for residuals of a 
right leg injury, residuals of a left leg injury, and a left 
arm disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
March 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision from the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for emotionally 
unstable personality disorder, residuals of a right leg 
injury, residuals of a left leg injury, and a left arm 
disability.  


FINDINGS OF FACT

1.  The veteran has a current Axis II personality disorder 
but does not have a current Axis I psychiatric disorder.  

2.  The evidence does not include a medical opinion that a 
current Axis II personality disorder resulted from a service-
connected disability.  

3.  The veteran does not have current residuals of leg 
injuries or a left arm disability.  

4.  The evidence does not include a medical opinion relating 
current residuals of leg injuries or a current left arm 
disability to an in-service event.  




CONCLUSIONS OF LAW

1.  A personality disorder is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.127 (2003).  

2.  Residuals of right and left leg injuries and of a left 
arm disability were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received a VA general medical examination in 
May 1995, VA mental disorders examinations in June 1995 and 
January 1996, a VA miscellaneous neurological disorders 
examinations in January 1997, and VA muscles and scars 
examinations in January 1997.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a September 1996 
regional office hearing and at a May 2003 travel Board 
hearing.  The RO's November 2002 letter informed the veteran 
of the applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for a personality disorder

According to his lay statements and testimony through May 
2003, the veteran believes that he acquired a personality 
disorder in service as a result of harassment.  He believes 
that he was harassed because of his race and because his 
service-connected right elbow disability prevented him from 
fully performing his duties.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

The veteran has not shown that he has a current Axis I 
psychiatric disorder but has conceded that he has a current 
Axis II personality disorder.  A valid claim requires proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see 38 C.F.R. § 4.125(a).  The June 
1995 VA Axis I diagnosis was "no diagnosis" and the Axis II 
diagnosis was passive aggressive personality.  The January 
1996 VA Axis I diagnosis was "none" and the Axis II 
diagnosis was a personality disorder, not otherwise 
specified.  

Because the veteran has a current Axis II personality 
disorder, and no current Axis I psychiatric disability, the 
veteran must establish entitlement to service connection for 
a personality disorder on a secondary basis.  As the veteran 
was told at the May 2003 travel Board hearing, unless it 
results from a service-connected disability, a personality 
disorder is not considered a disease or injury within the 
meaning of VA legislation governing the purposes of VA 
compensation.  See 38 C.F.R. §§ 3.303(c), 3.307, 3.309, 
3.310, 4.127 (2003).  Therefore, direct and presumptive 
service connection are not available for the veteran's Axis 
II personality disorder.  In any event, the veteran has 
contended all along that he acquired a personality disorder 
as a result of in-service harassment about his service-
connected right elbow disability.  

To establish entitlement to secondary service connection, the 
veteran must provide evidence of a current personality 
disorder and provide a nexus opinion by a medical 
professional that the current personality disorder resulted 
from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, secondary service connection is not warranted 
because the claims folder does not include a nexus opinion 
relating a current personality disorder to a service-
connected disability.  See Hickson, 12 Vet. App. at 253.  The 
evidence does not include a medical opinion or other medical 
evidence to suggest that current passive aggressive 
personality disorder or current personality disorder, not 
otherwise specified, results from service-connected ulnar 
neuropathy of the right elbow, as the veteran contends, or 
from any other service-connected disability, such as 
traumatic arthritis of the right elbow, malunion of the right 
lateral humeral condyle, residuals of laceration above the 
left eye, or scar residuals of a right leg injury.  As the 
evidence of record does not indicate that the claimed 
psychiatric disability may be associated with the veteran's 
period of military service, further examination by VA is not 
required. 38 U.S.C.A. § 5103A (West 2002). Thus, service 
connection for a personality disorder must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for residuals of right and 
left leg injuries
and a left arm disability

The May 1997 rating decision granted service connection for a 
superficial non-tender scar on the right leg.  The veteran 
contends that he incurred current residuals of right and left 
leg injuries, beyond the superficial right leg scar, and a 
current left arm disability when he was run over by a 
forklift and later fell from a roof in Korea during service.  

For the veteran to establish service connection for residuals 
of right and left leg injuries and for a left arm disability, 
the evidence must demonstrate that residuals of right and 
left leg injuries and a left arm disability were contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, were aggravated therein.  
38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  
The veteran must present evidence of current residuals of 
right and left leg injuries and of a current left arm 
disability, show in-service right and left leg injuries and 
manifestation of a left arm disability, and provide a nexus 
opinion by a medical professional that the current 
disabilities resulted from the in-service injuries or 
manifestation of disability.  See Hickson, 12 Vet. App. at 
253.  

The veteran has not shown that he has current residuals of 
leg injuries or a current left arm disability.  Brammer, 
3 Vet. App. at 225.  The May 1995 VA general medical examiner 
found no instability in the lower extremities, and the 
January 1997 VA muscles examiner stated that there was no 
muscle damage, loss of tissue, or tenderness in either leg.  
The January 1997 examination of the left upper arm, where 
there were no scars, showed no left upper arm injury, bony 
deformity, tenderness, or muscle damage.  The veteran does 
not have current residuals of right and left leg injuries, 
beyond the already service-connected superficial right leg 
scar, and he does not have a current left arm disability.  

Service connection cannot be established because the claims 
folder includes no nexus opinions relating any of the three 
claimed disabilities to forklift or roof incidents or any 
other event in service.  See Hickson, 12 Vet. App. at 253.  
Even if the veteran had the requisite current disabilities, 
which he does not, service medical records do not mention 
treatment following any forklift or roof incidents.  The 
veteran's left upper and both lower extremities were normal 
at the March 1962 enlistment examination and still normal at 
a periodic examination in March 1964.  In 1964, the year that 
the veteran claims he was run over by the forklift and fell 
from the roof, the veteran actually fell on his left knee in 
September 1964.  He experienced left knee swelling and 
ecchymosis, but September 1964 x-rays revealed no 
abnormality.  After that, Medical Examination Board reports 
from December 1965 to February 1966 show that the veteran 
received a medical discharge from service for a right elbow 
disability but mention nothing more about the veteran's legs 
and little about his left arm.  The January 1966 separation 
examination states that the veteran's lower extremities were 
normal and that the left elbow was "increased 15 degrees on 
the normal side and 25 degrees on the abnormal side."  
Although a left elbow abnormality was hinted at in January 
1966, the veteran has shown no left arm symptomatology in 
over thirty-five years since service.  Continuity of 
symptomatology is required where a diagnosis of chronicity 
may be legitimately questioned.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  In addition, further VA examination is 
not required, as the evidence of record does not indicate 
that the claimed disabilities may be associated with the 
veteran's period of military service. 38 U.S.C.A. § 5103A 
(West 2002).

The evidence is against the claim, and entitlement to service 
connection for residual of right and left leg injuries and 
for a left arm disability must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-55.  









ORDER

Entitlement to service connection for a personality disorder 
is denied.  

Entitlement to service connection for residuals of right and 
left leg injuries and for a left arm disability is denied.  





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



